DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 November 2021 has been entered.

Notice to Applicant
In the amendment dated 5 November 2021, the following has occurred: Claims 1, 3, 6, and 8 have been amended; Claims 9, 12, and 13 have been canceled; Claims 2, 4-5, and 14 have been canceled; Claims 15-22 have been added.
Claims 1, 3, 6-8, and 15-22 are pending.

Allowable Subject Matter
Claims 1, 3, 6-8, and 15-22 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding 101, applicant’s arguments are persuasive.  Applicant’s claims are understood to be directed to a particular computer-specific approach to telemedicine and electronic medical records.  When considered as an ordered combination of elements, these steps are understood to amount to a particular computer-specific series of steps to telemedicine and electronic medical records to resolve the problems of existing approaches described in applicant’s specification as argued in applicant’s remarks.
Regarding 103, applicant’s arguments are persuasive.  The references of record are not understood to teach the particular combination of specific claimed elements in the independent claims.  A search of available art does not change this analysis.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436. The examiner can normally be reached 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN DURANT/Primary Examiner, Art Unit 3619